Citation Nr: 1724758	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1975 to August 1977, with a period of active duty for training from March 1967 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The VA RO in Salt Lake City, Utah notified him of the decision.  The Salt Lake City, Utah RO currently has Agency of Original Jurisdiction (AOJ) in this case.  
 
The Veteran filed a notice of disagreement with this decision in October 2010, was provided a statement of the case in February 2012, and perfected his appeal of this decision in February 2012.

This matter was previously before the Board in January 2015 at which time it was remanded for additional development.  It is now returned to the Board.

In connection with his substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge.  A hearing was scheduled to take place in October 2012, however the Veteran did not appear for the hearing or request to reschedule his hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

The Veteran has not had PTSD during the course of the claim and appeal and does not have a psychiatric disorder that had onset during or was caused by his active service.



CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2015, The Board remanded this case for further development to allow the AOJ to provide the Veteran with the appropriate VA Form 21-0781a, send the Veteran a letter providing him all VCAA mandated notice, secure copies of all outstanding clinical records of VA treatment the Veteran received for psychiatric disability, and develop and adjudicate the matter of service connection for psychiatric disability other than PTSD.  The AOJ completed all requested development.  

The Board finds that all necessary development has been accomplished, therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided an adequate examination in February 2010, as discussed further on in this decision.  VA did not obtain an opinion with regard to a nexus between the Veteran's depression and service but here the evidence does not establish a relevant in-service event, injury or disease with regard to his depression so VA has no duty to obtain such opinion.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.

In a March 2010 statement in support of his claim for PTSD as a result of personal assault, the Veteran recalled an incident that occurred in 1975 during guard duty at Ft. Carson, Colorado.  He stated that everyone was on duty being rotated while he was trying to sleep.  The Veteran stated that he was accosted, tried to resist, but the assailant was bigger and threatened to kill the Veteran if he talked.  He stated that he did not report the incident but rumor got out about him being a victim.  The Veteran recalls being "scared and frightened".  He stated that he was transferred to another battery in the unit and the incident was kept quiet with nothing happening to the attacker.

In a December 2010 statement, the Veteran noted getting injured during night infiltration course and ending up in hospital for some time. He stated that he clammed up and was traumatized during live fire exercise when he was in basic training and 18 years old.  He stated he "feared for life while being shot at during the course.  Were shot at above their heads.  Was hit in right arm by bullet."  He also brought up the sexual assault stressor. 

The Board recognizes that it is improper to treat the absence of contemporaneous service records reporting the sexual assault as pertinent evidence that the sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1322 (Fed. Cir. 2013).  The Federal Circuit explained that this is because research shows that victims of sexual assault do not typically report it.  Therefore, the Board must look to alternative sources of evidence of a stressor and determine the credibility and weight of such evidence.

March 2010 VA treatment records provide more evidence of the Veteran's in service stressors.  The clinician conducted a PTSD assessment and found at least one traumatic event suffered by the Veteran while serving in the Army that met DSM-IV criteria for military related PTSD.  The Veteran stated that he believes he has PTSD due to problems sleeping and waking up in "cold sweats" and experiencing "back flashes."  The Veteran stated he has experienced these symptoms since he returned from Vietnam.  The Veteran described his service in Vietnam as "rough" as he and his fellow troops "went through hell over there" and he was the only member from his squadron to survive.  He stated he does not like to talk about his military experiences but did disclose an incident of sexual assault that occurred while in Vietnam stating a male soldier assaulted him.  The Veteran described losing a lot of "esteem and dignity" as a result of this experience.  The Veteran also mentioned an event when his friend died in his arms.  He described feeling frustrated that he could not save him.  The physician concluded that given the combination of his endorsements on the assessment questionnaire and elaboration during the interview, the Veteran likely meets Criterion A for reported traumatic event (s).  

The Board has reviewed the Veteran's service personnel records.  He had no service in Vietnam.  His only foreign service was in Germany from October 1976 to June 1977.  Of record is a December 2010 VA informal conference report.  This documents the Veteran's report that he was erroneously sent to Vietnam and when the mistake was found he was sent back immediately.  Also documented in that report was that he said he set down on the ground.  This is inconsistent with the service records and inconsistent with his report of service in Vietnam related to the clinician in March 2010.   Given, the Veteran's report of events he experienced in Vietnam together with the evidence showing that he never served in Vietnam, the Board finds the Veteran to lack credibility.  The most probative evidence of record establishes that the Veteran did not serve in Vietnam and had no combat service and the Board finds that he had no combat service.

The clinician also found that the Veteran satisfied criterion B for PTSD but did not satisfy criterion C or D and therefore could not be diagnosed with PTSD.  

There are diagnoses of PTSD of record, for example one found in a mental health access/crises telephone note from a VA social worker in November 2010.  However, those diagnoses do not discuss the criteria for PTSD and are not as detailed as the evidence showing that the Veteran does not have PTSD.  They are therefore much less probative than the evidence tending to show that he has not had PTSD.  

In February 2012, the Veteran was provided with a relevant VA examination.  The examination report noted that service treatment records, medical records, and conflicting medical evidence had been reviewed, as had the Veteran's claims file.  While the examiner found that the Veteran's in-service stressor met the requirements for a diagnosis for PTSD under Criterion A, the examiner opined that the Veteran did not fully meet the DSM-IV diagnostic criteria for PTSD.  The examiner noted that the only diagnosable mental health condition at the time was alcohol abuse in partial remission.

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain a diagnosis of PTSD.  As discussed above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  The treating clinician and the VA examiner both determined that the Veteran did not meet the criteria for PTSD, and provided an explanation for their conclusions.  A PTSD diagnosis is not otherwise shown by the evidence of record.  Thus, regardless of whether an in-service stressor occurred, the preponderance of evidence is against a finding that the Veteran has had PTSD at any time during the course of his claim and appeal so service connection for PTSD must be denied.  .

Turning to the Veteran's depression and general anxiety disorder, a July 1998 request of physical examination notes that the Veteran denied that he had any psychiatric or emotional problems.  The examiner asked him about depression, which the Veteran denied.  The Veteran denied using street drugs and maintained that he had no psychiatric problems.  The examiner made no diagnosis except for a diagnosis of alcohol abuse.

May 2010 treatment records note that the Veteran has a diagnosis for depression from July 2009.  The records also note that the Veteran completed the PHQ-9, an assessment inventory for symptoms of depression.  He received a score of 14 (3 1 3 1 3 0 1 2 0) which indicates a report of symptoms consistent with minor depression dysthymia major depression with minor severity.  November 2010 treatment records show that a patient health questionnaire (PHQ)-2 screen was performed and the Veteran scored a zero which is a negative screen for depression.  August 2014 treatment records showed a depression screen score of four which is positive for depression while a PHQ-9 screen noted a score of seven which is suggestive of mild depression.

The Veteran's service treatment records are silent for treatment for, or complaints related to a depressive disorder or any other disorder other than alcohol abuse.  His reports of medical examination and medical history show his psychiatric clinical evaluations as normal and negative for depression or excessive worry.  The competent medical evidence of record has not related the Veteran's currently diagnosed depressive disorder to his military service, and the Veteran has not provided any competent evidence which would indicate that his depressive disorder is the result of his military service.  There is no evidence that the Veteran's depressive disorder until July 2009, approximately 32 years after his discharge.  Therefore, the Board can find no basis upon which to award service connection for a depressive or anxiety disorder, as the preponderance of evidence is against a finding that any such disorder is related to the Veteran's active service.  

With respect to the Veteran's currently diagnosed alcohol dependence, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  Applicable law and regulation provide that compensation shall not be paid if disability was the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2016).  Effective for claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse and amended 38 U.S.C.A § 105 (a) to provide that an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the Veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (n), 3.301.

The Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability."  Id. at 1371, 1381.  Here, the Veteran is currently not service connected for any disability, therefore the Veteran's alcohol dependency is not caused by a service-connected disorder.  Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001).

For these reasons, the Board must deny the appeal as to entitlement to service connection for a psychiatric disorder, to include PTSD.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


